Citation Nr: 0529528	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  96-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for the veteran's 
service-connected intervertebral disc syndrome.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision of a Regional Office of the Department of Veterans 
Affairs, which denied the veteran's claim for a rating in 
excess of 20 percent for his intervertebral disc syndrome of 
the low back, and from a February 1996 rating decision that 
denied a total disability rating based on individual 
unemployability.  

This appeal was remanded by the Board in October 1997, June 
1998, and September 2000.

In a June 2003 decision, the Board granted a schedular 40 
percent evaluation for intervertebral disc syndrome prior to 
September 23, 2002, and a 60 percent schedular evaluation for 
intervertebral disc syndrome from September 23, 2002; denied 
an extraschedular evaluation; and remanded the issue of 
entitlement to a total disability rating based on individual 
unemployability.

In December 2004, the Board remanded the issue of entitlement 
to a total disability rating based on individual 
unemployability.  That issue was the subject of a June 2005 
supplemental statement of the case.

The veteran appealed the June 2003 Board decision, and in 
March 2005 the United States Court of Appeals for Veterans 
Claims (the Court) vacated that portion of the Board's 
decision the denied an extraschedular evaluation and remanded 
that issue for readjudication in accordance with the Court's 
order.  Statements by the representative in October 2005 
argue for higher schedular ratings for intervertebral disc 
syndrome prior and subsequent to September 23, 2002.  Those 
matters were deemed abandoned by the Court and are no longer 
in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
REMAND

The Court's order remanded the issue of entitlement to extra-
schedular evaluation to the Board.  The RO last considered 
the question of an extra-schedular evaluation in November 
2002, at which time the veteran's service connected 
intervertebral disc syndrome had a schedular evaluation of 20 
percent disabling.  The June 2003 Board decision granted a 
maximum 60 percent schedular evaluation for intervertebral 
disc syndrome.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321.  
"The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Court held in Floyd v. Brown, 9 Vet. App. 88 (1996) that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  The Court has held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Director of the 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The veteran has presented evidence indicating that his 
service- connected back disability interferes with his 
employment.  The Board finds that a claim for an extra-
schedular rating for the veteran's service- connected 
intervertebral disc syndrome should be referred to the VA 
Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating.

In view of the foregoing, the Board finds that this case must 
be REMANDED to the RO for the following action:

1.  The claim for an extra-schedular 
rating for the veteran's service-connected 
intervertebral disc syndrome should be 
referred to the VA Director of the 
Compensation and Pension Service for 
consideration of an extra-schedular 
rating.

2.  After receipt of a response from the 
Director of Compensation and Pension on 
the extra-schedular rating issue, the RO 
should readjudicate the veteran's claim 
for a total rating based on individual 
unemployability.  The veteran and his 
representative should be provided an SSOC, 
which should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


